TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-99-00801-CR







J. B. Johnston, Appellant



v.



The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT


NO. 0993035, HONORABLE JON N. WISSER, JUDGE PRESIDING






PER CURIAM

This is an appeal from a judgment of conviction for sexual assault and indecency
with a child.  Sentence was imposed on July 29, 1999.  There was no motion for new trial.  The
deadline for perfecting appeal was therefore August 30, 1999.  Tex. R. App. P. 26.2(a)(1). 
Notice of appeal and a contemporaneous motion for extension of time were filed on November
3, 1999.  The extension motion was not timely filed and must be overruled.  See Olivo v. State,
918 S.W.2d 519, 523 (Tex. Crim. App. 1996); Tex. R. App. P. 26.3.  Under the circumstances,
we lack jurisdiction to dispose of the purported appeal in any manner other than by dismissing it
for want of jurisdiction.  See Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App.1998); Olivo, 918
S.W.2d at 523.



The appeal is dismissed.


Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel

Dismissed for Want of Jurisdiction

Filed:   December 9, 1999

Do Not Publish